Citation Nr: 1128863	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-38 373	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for blindness secondary to optic neuritis (claimed as optic neuropathy).

REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's application to reopen his previously-denied claim of entitlement to service connection for blindness secondary to optic neuritis.  

In August 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In October 2010, the Board denied the Veteran's claim.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In May 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that part of the Board's decision which denied the appellant's claim of entitlement to service connection for blindness secondary to optic neuritis.  In May 2011, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision that found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for blindness secondary to optic neuritis, and remanded the case back to the Board for compliance with the directives that were specified in the Joint Motion.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1940 to June 1945. 

2.	On July 21, 2011, the Board learned through Social Security Administration records that the appellant died in July 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office ("RO") from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


